Sims, P.,
dissenting:
If I could concur in the statement in the majority opinion that the main issue presented by the amended notice of motion was “ ‘that the articles she’ (the plaintiff, Mrs. Ricketts) ‘had in her handbag were stolen and not wrapped,’ when he knew they were wrapped * * * and that her conviction (before the police justice) was brought about by the false testimony of Meyers that he had seen her drop an unwrapped celluloid doll in her handbag and that the doll and other unwrapped articles were found in her handbag,” I would concur in the conclusion that there was not sufficient evidence to support the verdict in finding that the conviction just mentioned was obtained by the false testimony of the manager, Meyers, as the testimony of the plaintiff, Mrs. Ricketts, as to the particulars of those subjects as they appeared to the manager at the time was ambiguous and uncertain.
But, while the question of whether the conviction before the police justice was obtained by false testimony of the manager there given touching the particulars just mentioned, and whether that testimony was known to be false by the manager at the time he gave it, was one of the issues presented by the amended notice, it was not, as appears from the amended notice and the testimony, the only or the main issue so presented.
The amended notice of motion contains the following allegations:
“And the plaintiff avers that the said defendant, after having caused her arrest, did unlawfully and fraudu*562lently procure her conviction in the police court of the -city of Norfolk on the 16th day of December, 1919, by testimony presented by the agent of the defendant, in that he testified at said trial that the plaintiff did not make any explanation to him regarding her presence in the store at the location at which he accosted her, nor did she make any statement to the effect that she was looking for her child, which the said plaintiff avers she did say to him, and further that she stated to him at the time that she had lost her child and that her presence in that part of the store at which the agent of the defendant accosted her, that she was looking for a child of hers that she brought in the store with her and she had gotten away from her, and further stated to the -said agent that the child had caused her concern because he was deaf and dumb; and the plaintiff further avers -that the said agent of the defendant knew the testimony that he gave at the trial in the police court of the city -of Norfolk was false and fraudulent. * *
“And having caused the arrest of the said plaintiff, the said defendant procured her conviction upon substantially the following testimony: The witness Meyers, agent for McCrory and Company and manager of their store, testified: ‘When I stopped her she made.no explanation, but dropped her head dejectedly, and said nothing about the loss of her child,’ and further that the articles she had in her handbag were stolen and not wrapped, when he knew they were wrapped and he knew she did explain and he knew her explanation was true and he knew she had lost her child, and all and singular the other testimony offered by the manager, .Meyers, which was false and known by him to be false and fraudulent; that said conviction was procured in the police court of the city of Norfolk before Police Justice Simmons on the 6th day of December, 1919; and, fur*563ther, that the agent Meyers testified that she did not lose her child until after he had accosted her, when he knew this to be false and he knew the child was lost before this time.”
It will be observed that the allegation that the aforesaid conviction was obtained upon the false testimony of the manager, “that the articles she had in her handbag were stolen and not wrapped when he knew they were wrapped,” is but a subsidiary part of the allegations of the amended notice of motion. The gravamen of the allegations, and of the testimony of and for the plaintiff, introduced under such allegations without objection thereto as not being covered by the allegations, is that the conviction before the police justice was obtained by the testimony of the" manager, which was false and known by him to be false at the time in this: That the manager there falsely testified that when he first accosted Mrs. Ricketts she made no explanation,, but dropped her head dejectedly, and said nothing about the loss of her child, and subsequently, in the stockroom, expressly confessed her guilt of the theft; whereas the fact was, as Mrs. Ricketts testified, that she did explain to him, at the time she was first accosted by him, that she was innocent and that she had lost a child that-she had brought into the store with her, that had gotten away from her, which caused her great concern, because he was deaf and dumb; and that, therefore, the manager knew, at the time he testified as aforesaid to the contrary, that his said testimony was false. And the-status of the testimony upon this issue, which I would designate the main issue presented by the amended notice, was as follows-:
The manager by his testimony showed that he testified before the police justice, and that his testimony there was the same upon the issue just mentioned as the-*564testimony he gave on the trial of the instant case. On the trial of the instant case he testified, as to what occurred when he first accosted Mrs. Ricketts and subsequently thereto, as follows:
“Q. Did she give you any explanation?
“A. No explanation whatsoever up to that time.
“Q. All right; go ahead?
“A. I said, ‘by the way, you have got other merchandise in there.’ She could not give me any explanation of that. I said, ‘Gome along and have a talk with me.’ The lady and the two small boys accompanied me to the stock room.
“Q. Were there two boys with her at that time?
“A. Yes, sir; both boys with her at that time.
“Q. Go ahead.
“A. After we got to the stock room, I said I would like to know about the merchandise. She couldn’t give me any explanation. * * ' *
“A. I said I want an explanation as to the merchandise in the shopping bag. She couldn’t give me any. After questioning her several times she said: ‘Please let me pay for it and I will never do it again.’ That statement made two or three times. I said: ‘It is too late, I will have you arrested.’ I had an officer called and explained the matter to him and had her arrested. * * *
“Q. * * * Mr. Myers, it has been testified or in-
timated here that you obtained her conviction in the police court by means of perjury or false testimony, is that correct?
“A. No, sir; I didn’t make any false testimony at all.
“Q. Now, at the time, Mrs. Ricketts; you say you saw her drop this doll in the shopping bag; you say there were two children with her at that time.
*565“Q. Will you tell the jury whether those two children accompanied her back to the stock room?
“A. Both children accompanied her back to the stock room.
?;< sj« % Hí >'fi ❖ íj«
“Q. What became of the two children, Mr. Myers, •after you and Mrs. Ricketts went there to the stock xoom?
“A. Well, I called the officer; Mrs. Ricketts seemed ' to be excited and one child got excited and left the stock xoom.
“Q. Which one, the larger or smaller one?
“A. I would not be able to say. They both ranged "between eight, ten or twelve years of age, but I think it was the one who was afflicted. I won’t be positive, but ■there was one that went away at that time.
“Q. Did she ask to leave there; to get out of the xoom?
“A. Yes, sir.
“Q. What did she say about that, if anything?
“A. ‘Oh, please let me pay for it, mister, I will never •do it again.’
“Q. I mean to get out of the room?
“A. She said let her get her child.
sfc
“Q. Will you please state if you made any effort to ■find the child?
‘ ‘A. There was effort made when the policeman came; mot before that.
“Q. Who did that?
“A. Mr. Ruhl and the officer.
“Q. What did they do?
“A. They went out in the store room to look for it.
*566“Q. Did you. testify in the police court that she told you she was sorry and wanted to pay for it?
“Q. Did you testify before Judge Simmons that she said she would not do it again and would pay for it?
“A. Yes, sir.
sfí Hí # ❖ ❖ # #
“A. I asked an explanation of how the articles got ' in her shopping bag.
“Q. What did she say?
“A. She couldn’t give me none.
“Q. What else did she say?
“A. After several questions, pressing her, she said: ‘Please let me pay for it; I will never do it again.’
“Q. Where were the children?
“A. One of them left just at that time.
“Q. What time?
“A. Just as I. called the officer; she got excited and one child left the room.
“Q. Now, Mr. Meyers, isn’t it a fact that when you saw her, wasn’t she excited?
“A. She was excited in the stock room.
“Q. I say when you first saw her and accosted hers ' state whether or not she was excited?
“A. She did not seem excited at all.
“Q. Not at all?
“A. No, sir.
“Q. Did she say anything to you about having lost the child?
“A. No, sir.
“Q. How did you know one of her children was deaf and dumb?
“A. I learned that later. I didn’t know it at that time.
*567>¡í >); í¡í
“Q. When did you first see these two children?
“A. You mean first?
“Q. Yes.
“A. I noticed them standing at the toy counter.
“Q. They were both there with her?
“A. Yes, sir.
“Q. Then if she testifies she was looking for the child at the time you accosted her, she is telling something that is untrue?
“A. They was both there.
r)« V iji ^ ^
“Q. Then if she testified she was looking for the child at the time you accosted her, she is telling something that is untrue? Is that right?
“A. Yes, sir.
“Q. Did the two children go back with you and her to the stock room?
“A. Yes, sir.
“Q. Where did the other child go to?
“A. When she got excited; one got excited when she got excited and left the stock room.
“Q. The deaf and dumb one got excited; the one that could not hear, is that the one that got excited?
“A.. I should think so; I don’t know.”
The testimony of Mrs. Ricketts was in direct conflict with that of the aforesaid manager above mentioned upon what I have ventured to characterize as the main issue, and there is nothing uncertain in the case or ambiguous about her testimony on that issue.
Her whole testimony is to the effect that she was not guilty of the theft with which she was charged by the said manager; that she did not confess her guilt to him, as he falsely (as she claimed) testified before the police *568justice that she did; that, on the contrary, she expressly denied to him that she was guilty, and expressly explained to him, at the time he first accosted her, the-reason for her presence where she then was, and for her excited manner, etc., namely, that she had lost one of' the two children who had been with her, a deaf and dumb child, and was in distressed search for that child • at the time; whereas said manager falsely (as she-claimed) testified before the police justice that she did not make such explanation; and further testified before the police justice falsely (as she claimed) that she had both of her two children with her at the time; that the deaf and dumb child did not leave .her until after they got to the stock room and that it was not until then, and after Mrs. Ricketts had confessed her guilt, that this-child went away; and that she thereafter, for the first-time, stated that she had lost one of her children.
The following appears in the testimony of Mrs. Ricketts, given before the'jury on the trial of the instant case:
“A. I was in the store. I didn’t give the gentleman, any reason to think I was going to leave the store, and I didn’t intend to leave the store; I was looking for my little child that had been lost. I had been in the store and was piling up some toys on the counter to be wrapped up, and I had turned and picked up three celluloid babies and put them with them, and when I missed my child and in the excitement I left the counter,, knowing he could not talk and hear, and had no intention of leaving the store, when this man came up and accused me of taking the babies.
% íjí'ííí ijt % 5{í Hs:
“I did not intend to leave the store at all. I was just-walking around the store to see if I could find my child,, when he came and accused me of taking these dolls. I *569told him I did not intend to take the dolls, I had lost my -child. He said: ‘ You have your child with you. I have had these things tried on me before,’ he says, ‘you get in here and let me see what you have got in your hand.’ I told him I had nothing that belonged to him. He •says: ‘That is what I am going to see now; if you will take one thing you will take another.’ He took me back into the stock room and would not let me look for my child at all until the arresting officer came.
“Q. How many children did you have with you that -day?
“A. Two.
“Q. How old are they?
“A. One was four years old then and one seven.
“Q. What became of the child that was not with you at that time?
“A. I never saw the child any more until after two that afternoon. He got away some way or another without my knowing.
“Q. Is the child normal?
“A. He can’t hear and talk; no, sir.
“Q. The child can neither hear nor talk, and that was the child that you were looking for at the time?
“A. Yes, sir.
“Q. Now, was that fact brought to the attention of the manager of the store?
“A. Yes, sir.
“Q. What did he say then?
“A. He made the objection I didn’t have the child, he contended I had the child with me, which was the ■other small child.
“Q. And when you told him you had another one, he .said he had heard that yarn before?
*570“A. Yes, sir.
“Q. What else did he say?
“A. Said he had these things tried on him before and'. I had the child with me, and he had taken me back in the store to see what I had in my own pocketbook.
“Q. Where did he take you?
“A. Back in the stock room, I believe; a room in the-back.
“Q. What did he say in the police court about the-child?
“A. He said the child got away afterwards.
“Q. How many children did he say you had at the-time you were arrested?
“A. Said I had two.
“Q. Both of them were with you?
“A. Yes, sir.”
That is to say, the testimony of the manager before the jury was to the effect that the conviction of Mrs. Ricketts before the police justice was obtained by his. (the manager’s) testimony there, that Mrs. Ricketts,, both by her manner in failing to make any explanation at the time he first accosted her and accused her of the-theft, and by her expressed confession afterwards in the stockroom, acknowledged her guilt of the theft;; and the manager still contended that that testimony-of his was true; whereas Mrs. Ricketts testified before-the jury, unequivocally and circumstantially, to the-effect that such testimony of the manager, on which her conviction before the police justice was admittedly-obtained, was false* and known by the manager to be. false at the time he gave it.
This presented, as it seems to me, squarely before the jury the issue of credibility of these two witnesses— which was to be believed? Both could not be telling; *571the truth. If the testimony of Mrs. Ricketts was to be credited the conviction before the justice was obtained upon false testimony of the manager, which he knew to be false at the time he gave it, to the effect that the plaintiff first tacitly, by her conduct, and after-wards expressly confessed her guilt of the theft with which the manager charged her. If the testimony of the manager was to be credited, such conviction was obtained upon testimony of the manager which was true. All of the decisions in this jurisdiction agree that the decision of such an issue, being one solely of credibility of the witnesses, is wholly within the province of the jury and that the decision of it cannot be properly disturbed by the court. Therefore, as I think, the verdict settled the aforesaid conflict in the testimony :in favor of the plaintiff, Mrs. Ricketts, and in effect found (and hence the court should so find) that the ■conviction aforesaid was procured by the perjury of the manager of the defendant acting within the scope of his employment, so that, in law, the conviction was ■obtained by fraud by which the defendant cannot be allowed to benefit.
I am, therefore, constrained to dissent from the conclusion reached by the majority opinion.